Citation Nr: 0732329	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  96-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 1995 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The weight of the competent medical evidence is at least in 
relative equipoise on the question of whether the veteran's 
diagnosed erectile dysfunction is proximately due to or the 
result of service-connected lumbar strain with degenerative 
disc disease.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction 
as secondary to service-connected lumbar strain with 
degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
erectile dysfunction on a secondary basis, which represents a 
complete grants of the benefit sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to 
discuss whether VA has complied with its duties to notify and 
assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2007).  

In a November 2003 Board decision, the claim was subsequently 
recharacterized as entitlement to service connection for 
impotence secondary to service-connected disabilities.  In 
light of the more recent diagnosis of erectile dysfunction, 
the issue has been recharacterized.

The veteran generally contends that his currently diagnosed 
erectile dysfunction is proximately due to or the result of 
service-connected disabilities, including lumbar strain with 
degenerative disc disease, and including medications taken 
for service-connected disabilities.  On an October 1993 
Statement in Support of Claim (VA Form 21-4138), the veteran 
initially contended that he was impotent as a result of 
service-connected chronic prostatitis with urethritis.

The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), lumbar strain with 
degenerative disc disease, chronic prostatitis with 
urethritis, chorioretinitis, and hypertension.  

The medical evidence of record reveals that the veteran has 
had complaints regarding loss of erection for decades.  VA 
compensation and pension (C&P) examination reports dated 
September 1982, May 1984, August 1985, October 1986, and 
September 1987.  He was diagnosed with impotency during an 
August 1994 VA C&P genitourinary examination, but no opinion 
on etiology was provided.  

The veteran underwent a VA compensation examination in April 
2005.  The examiner noted that a February 1998 urology note 
related to benign prostatic hypertrophy and impotence and 
with a plan to refer the veteran to the clinic for a vacuum 
erection device.  The veteran reported that he had a penile 
pump for 15 years and that he had used Viagra about five 
years prior.  The veteran also reported that he has fathered 
two children and that he currently has decreased sexual 
desire, which he attributed to many factors (emotional, 
situations, blood pressure medication).  No diagnosis related 
to his genitourinary system was provided during this 
examination.  Nor was a diagnosis provided in a May 2005 
addendum after the examiner was able to review the veteran's 
claims folder.  

The veteran underwent a VA genitourinary examination in 
October 2006, at which time his claims folder and medical 
records were reviewed.  He reported a problem with impotence 
with an approximate date of onset in 1986.  The veteran 
further indicated that it had been about 20 years or so that 
he had a gradual onset of erectile dysfunction and that he 
had been unable to attain vaginal penetration for 18 years.  
He reported taking 20mg of Verdenafil, which he indicated was 
not effective (weak erection of 25 percent but not able to 
perform sexually).  The veteran indicated that he had 
undergone two surgeries to remove a hydrocoele, both during 
the 1990s.  He denied a history of trauma to the 
genitourinary system, history of neoplasm, and systemic 
symptoms due to genitourinary disease.  The veteran did 
reported urinary symptoms, to include urgency, dribbling, and 
weak or intermittent stream.  He also indicated an absence of 
ejaculation, the etiology of which the examiner attributed to 
his failure to achieve erection.  

An examination of the veteran's penis was normal, but 
examination of his testicles was not, as both were one-half 
the size of a normal testicle and were tender with soft 
consistency.  An examination of the veteran's prostate was 
also abnormal, as it was tender and very small.  The veteran 
was diagnosed with erectile dysfunction and the examiner 
reported that impotence was a problem associated with the 
diagnosis.  The examiner also opined that the erectile 
dysfunction is more likely than not due to multiple causes, 
to include as a side effect of the veteran's blood pressure 
medications, loss of interest (hypoactive sexual desire), a 
lumbar disc condition causing constant back pain, the effect 
of drugs (cocaine), past use of alcohol, and diabetes 
mellitus.  

In pertinent part, the veteran is service-connected for 
lumbar strain with degenerative disc disease, with a 60 
percent disability evaluation assigned effective June 7, 
1993.  The Board notes that the October 2006 VA examiner 
attributed the veteran's erectile dysfunction in part to this 
service-connected lumbar strain with degenerative disc 
disease.  The Board also notes that when it is impossible to 
separate the effects of a service-connected disability and a 
non-service-connected disability, reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light 
of the Mittleider decision and the VA examiner's opinion that 
the veteran's erectile dysfunction is more likely than not 
due to multiple causes, to include his service-connected back 
disability, the Board finds that the weight of the competent 
medical evidence is at least in relative equipoise on the 
question of whether the veteran's diagnosed erectile 
dysfunction is proximately due to or the result of service-
connected lumbar strain with degenerative disc disease.  

Resolving such reasonable doubt in the veteran's favor, the 
Board finds that the
criteria for service connection for erectile dysfunction as 
secondary to service-connected lumbar strain with 
degenerative disc disease have been met.  See 38 C.F.R. 
§ 3.310(a).  


ORDER

Service connection for impotence, as secondary to service-
connected disabilities, is granted.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


